James R. Cooper, Judge, concurring. I concur with the result reached by the majority because I believe that the appellant’s conviction was supported by substantial evidence. However, I disagree with the majority’s conclusion that we will not consider the sufficiency of the evidence to support a criminal conviction on appeal unless the issue was raised in the trial court. I strongly disagree that we should affirm this case on the basis that counsel failed to lodge a proper objection or move for a directed verdict in the trial court. The majority cites one case directly on point, Johnson v. State, 290 Ark. 77, 716 S.W.2d 203 (1986). However, the case cited in Johnson as support for the rule that sufficiency of the evidence will not be considered on direct appeal without having been raised in the trial court is a Rule 37 appeal, Rowe v. State, 275 Ark. 37, 627 S.W.2d 16 (1982). In the direct appeal of his case, Rowe v. State, 271 Ark. 20, 607 S.W.2d 657 (1980), the appellant presented one argument concerning the legality of the sentences imposed upon him, but attempted to raise a different ground in his Rule 37 petition. The Supreme Court simply held that he could not challenge the sentences on a different basis in his Rule 37 petition. Parenthetically the Court noted that no challenge to Rowe’s sentences was raised in the trial court, thus precluding consideration of that argument in his direct appeal. Thus, although Johnson does say what the majority says, the Supreme Court did not overrule prior cases, including Ply v. State, 270 Ark. 554, 606 S.W.2d 556 (1980). The majority reaches its conclusion by distinguishing Ply, and concluding that Ply is no longer valid. While I disagree with the conclusion that Ply now lacks validity, I do believe that Ply is distinguishable from the other substantial evidence cases cited by the majority. I submit that the crucial distinction is between cases such as Ply and the case at bar, where the appellant contends that proof of an essential element of an offense is lacking because the State failed to present it, and cases in which evidence was offered, but may not be considered due to various trial errors. In Ply, the Supreme Court considered the issue of whether the State had presented adequate evidence to show that Ply had previously been convicted of certain felonies, relevant for the purpose of sentence enhancement. 270 Ark. at 562-63. Ply alleged that nowhere in the body of the judgment introduced by the State as evidence of the prior convictions did it appear that Ply was “the defendant” named therein. The real issue in Ply was whether the State had failed to present proof of an element required by statute for sentence enhancement. The Supreme Court reached this issue despite the absence of an objection below. Id. at 560. The appellant’s contention in the case at bar is identical to the argument advanced by Ply in that he argues that proof of an essential element of the offense, here the appellant’s knowing causation of the decedent’s death under circumstances manifesting extreme indifference to the value of human life, was lacking. Under the circumstances presented here, I believe that Ply mandates that we review the sufficiency of the evidence to support the appellant’s conviction. Moreover, the cases cited by the majority as indicative of Ply’s demise are distinguishable from the situation presented in the case at bar. Wicks v. State, 270 Ark. 781, 606 S.W.2d 366 (1980), is simply not on point. The first two Wicks exceptions, death penalty cases and instances of judicial error, bear no logical relation to the situation in Ply, where it was alleged that evidence of an element of the offense was lacking. See Wicks, 270 Ark. at 786. Neither would such an omission of proof necessarily be the sort of error which would require the trial court to intervene on its own motion, as suggested in the third Wicks exception. See id. The fourth exception mentioned in Wicks clearly relates only to a ruling admitting or excluding evidence. Wicks simply has nothing to do with the issue of raising questions at trial concerning the sufficiency of the evidence as a prerequisite to appellate consideration of the issue. The majority relies on mere dicta in Janes v. State, 285 Ark. 279, 686 S.W.2d 783 (1985), concerning appellate review of criminal convictions in the absence of an objection in cases where the sufficiency of the evidence is challenged. In Janes, the appellant’s brief never raised the issue of the sufficiency of the evidence to support the conviction; rather, the issue of sufficiency was suggested by the Supreme Court, sua sponte, at conference. 285 Ark. at 280-81. In the absence of an argument by the appellant that the evidence was insufficient, the Janes Court’s statement that it would not review the issue of sufficiency in the absence of an objection below is clearly dicta. Eskew v. State, 273 Ark. 490, 621 S.W.2d 220 (1981), is a case in which the issue of evidentiary sufficiency is complicated by trial error in the form of failure to request an instruction on a lesser offense. In the absence of a request that the jury be given an instruction for class C kidnapping, the Court refused to reverse on the ground of the trial court’s failure to give a lesser included offense instruction. This result is consistent with Ply, where the Court refused to consider an argument that an improper instruction had been given at trial, in the absence of a timely objection. 270 Ark. at 560. Finally, I submit that it is fundamentally unfair for a court, on an appeal of right, to refuse to review the sufficiency of the evidence where the issue on appeal is whether the State proved every element of its case. The appellant in the case at bar had a due process right to have the State present evidence from which a rational trier of fact could find, beyond a reasonable doubt, the essential elements of the crime with which he was charged. Jackson v. Virginia, 443 U.S. 307 (1979); see also State v. Kimball, 613 S.W.2d 932 (Mo. App. 1981). Although I agree with the majority’s statement that we are required to follow the decisions of the Arkansas Supreme Court without regard to our own belief in their soundness, I submit that our obligation is to follow the clear holdings of the Arkansas Supreme Court’s decisions before we resort to dicta for guidance. The decisions with respect to appellate review of the sufficiency of the evidence where the question was not raised below are less than clear. However, in the absence of a clear holding by the Supreme Court that its holding in Ply is no longer valid, I believe that we must attempt to follow the rule set out therein to the best of our ability. I would also suggest that, if the majority will is to refuse to consider the sufficiency of the evidence where that question was not raised below, such a ruling should be prospective. To do otherwise creates a trap for defense counsel and will further burden an already overloaded appellate and trial court system with doubtlessly valid Rule 37 petitions. I would affirm, but because I find the evidence sufficient to support the appellant’s conviction. Corbin, C.J., and Coulson, J., join in this concurring opinion.